On January 9, 2006, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Arson, a felony. The sentence shall ran consecutively to the sentence in DC-97-13018.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there *54is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 26th day of May, 2006.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendation of the Probation Officer and the plea agreement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Twenty (20) years in the Montana State Prison, with ten (10) years suspended. The sentence shall run concurrently to the sentences in DC-97-13018 and DC-99-13615. The terms and conditions shall remain as imposed in the Judgment of January 9, 2006.
Done in open Court this 4 th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin